Citation Nr: 0530104	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  02-12 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved pension benefits.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran had active service from March 1953 to March 1955.  

This appeal arises from a February 2002 decision of the RO's 
Committee on Waivers and Compromises, which denied the 
veteran's request for waiver of recovery of an overpayment of 
improved pension benefits in the amount of $8,043.  The Board 
of Veterans' Appeals (Board) remanded this case to the RO in 
October 2003 for additional evidentiary development.  

It is noted that in denying the veteran's waiver request in 
February 2002, the RO's Committee on Waivers found that there 
was bad faith on the part of the veteran, which under the law 
precludes consideration of whether waiver of recovery of the 
overpayment at issue is warranted on the basis of equity and 
good conscience.  This decision addresses the threshold 
question of whether there was, in fact, bad faith on the part 
of the veteran in the creation of the debt.  

As a result of deciding the bad faith issue, the issue of 
whether waiver of recovery of the overpayment on the basis of 
equity and good conscience is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The veteran was awarded improved pension benefits 
effective in September 1997 on the basis that his countable 
income did not exceed the maximum annual limit.  

2.  By letter in October 2001, the RO notified the veteran 
that his pension benefits were terminated effective November 
1, 1998, and reduced effective December 1, 1999, on the basis 
of previously unreported income.  

3.  The record shows that the veteran received income 
totaling more than $10,000 from various sources to include 
Social Security benefits beginning in 1998, and that in 1999 
his income totaled less than that amount.  

4.  The veteran failed to report his income to the RO in an 
Improved Pension Eligibility Verification Report submitted by 
him in January 1999, or in any statements thereafter in a 
timely manner.

5.  The veteran has a 7th grade education but cannot read, 
and believed that the additional unreported income was not 
income for VA pension purposes as it was "earned" prior to 
his award of pension.  

6.  There is not convincing evidence that the veteran 
intended to seek an unfair advantage with knowledge of the 
likely consequences.


CONCLUSION OF LAW

The overpayment of improved pension benefits did not result 
from bad faith on the part of the veteran.  38 U.S.C.A. 
§§ 5107, 5302(c) (West 2002); 38 C.F.R. § 1.965(b)(2) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  However, it does not appear that the 
VCAA is applicable to claims such as the one decided herein.  
See Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  In any case, the 
Court has also concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision with 
regard to the issue of bad faith in this appeal, further 
assistance is unnecessary to aid the veteran in 
substantiating his claim.

II.  Background

A review of the record shows that the veteran was initially 
awarded improved pension benefits by letter in November 1997 
based solely on Social Security income, as reported by the 
veteran in an August 1997 claim.  The November 1997 award 
letter specifically notified the veteran that he should tell 
the RO right away if any of the following should occur:  his 
income changed, he gained a dependent, his net worth 
increased, and he relocated.  In another award letter sent to 
him in November 1997, the RO notified him that VA pension 
depended upon total family income and that he must report 
immediately any changes in income.  The RO also informed him 
that failure to promptly tell VA about income changes may 
create an overpayment that will have to be repaid.  Enclosed 
with this letter was VA Form 21-8768, which advised the 
veteran that he was required to promptly report any change in 
income.  

In January 1999, the veteran submitted an Improved Pension 
Eligibility Verification Report (EVR) in which, in response 
to specific questions, he denied receiving any income from 
any source, other than Social Security, for the period 
covering January 1, 1998 through December 1998.  In this 
report, which he signed, he also responded "no" to the 
question of whether there were any income changes during 
1998, to include any new sources of income or any one-time 
income.  Enclosed with his form, he submitted a report of 
unreimbursed medical expenses for 1998.  

In January 2000 and January 2001, the veteran submitted 
reports of his unreimbursed medical expenses for the 
preceding year.  The veteran did not submit an EVR, 
indicating his income, in conjunction with the medical 
expense reports.  

In award letters sent to the veteran in February 1999, 
February 2000, and January 2001, the RO notified the veteran 
of his current monthly pension rate, which was based on the 
reports of Social Security income and unreimbursed medical 
expenses.  In these award letters, the RO reminded the 
veteran to promptly report any income changes.  Enclosed with 
these letters was VA Form 21-8768, which advised the veteran 
that he was required to promptly report any change in income.  

By letter in June 2001, the RO notified the veteran of its 
plan to terminate his pension benefits from February 1, 1998 
to February 1, 1999, and to reduce his pension benefits 
effective February 1, 1999, based on information showing that 
he received income (from sources other than Social Security) 
that he failed to report.  The RO indicated that it would 
take no action for 60 days in order to provide the veteran 
with an opportunity to furnish evidence to show why the 
proposed action should not be taken.   

In a statement dated in July 2001, the veteran indicated that 
he received a one-time payment in October 1998, and was not 
aware that such payment was considered income for VA purposes 
(he stated that he had "earned" the income prior to his 
award of VA pension).  He added that he was educated through 
the 7th grade.  With his statement, he submitted copies of 
payments (other than Social Security) he received in 1998 and 
1999.  

By letter in October 2001, the RO notified the veteran that 
his pension payments were terminated effective November 1, 
1998, and reduced effective December 1, 1999, based on 
information including that information received with his July 
2001 statement, which showed that he received income (from 
sources other than Social Security) that he failed to report.  
In the letter, the RO furnished an itemized list of income 
sources and annual amounts of income received by the veteran 
beginning November 1, 1998.  Such shows that the veteran 
received income totaling more than $10,000 from various 
sources, including Social Security, beginning in 1998, which 
the RO indicated was in excess of the maximum annual limit 
established by law for receipt of pension (for the period of 
November 1, 1998 through November 1999), and that in 1999 the 
veteran's income had decreased to what the RO indicated was 
less than the maximum annual limit (for the period beginning 
December 1, 1999).  The RO informed the veteran that the 
adjustment created an overpayment of benefits, which would 
have to be repaid.  

In November 2001, VA's Debt Management Center (DMC) notified 
the veteran of the amount of his pension overpayment, i.e., 
$8,043.  In November 2001, the veteran submitted a financial 
status report, followed by a request for waiver of recovery 
of the overpayment filed in December 2001.  In the waiver 
request, the veteran indicated in part that he had a 7th 
grade education and that he was unable to read.  In a 
statement received in February 2002, he indicated that he 
understood that any monthly income received from sources 
other than Social Security should be reported to the VA.  

By decision in February 2002, the RO's Committee on Waivers 
denied the veteran's claim for waiver of recovery of the 
overpayment of $8,043 on the basis of bad faith on the part 
of the veteran in the creation of the debt.  

III.  Analysis

Initially, the Board must determine whether the debt was 
properly created.  Improved pension is a benefit payable by 
the VA to veterans of a period of war because of disability.  
Basic entitlement exists if, among other things, the 
veteran's income is not in excess of the applicable maximum 
pension rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. 
§ 1521(a) and (c); 38 C.F.R. §§ 3.3(a)(3) (2005).  The 
maximum annual rate is periodically increased from year to 
year.  38 C.F.R. § 3.23(a).  The maximum annual rate of 
improved pension for a veteran was $8,665 effective December 
1, 1997; $8,778 effective December 1, 1998; $8,989 effective 
December 1, 1999; and $9,304 effective December 1, 2000.  
Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded.  38 C.F.R. § 3.271(a).  
Medical expenses in excess of 5 percent of the maximum annual 
pension rate may be excluded from an individual's income for 
the same 12-month period to the extent they were 
unreimbursed.  38 C.F.R. § 3.272(g)(1)(iii).  

A review of the record shows that the veteran was paid 
improved pension benefits on the basis of income consisting 
solely of Social Security, when in fact the record shows that 
he received income from various other sources, for a total of 
more than $10,000 in income beginning in 1998.  Further, the 
record indicates that his total income in 1999 was less than 
the 1998 amount.  There is no evidence to show that the 
veteran is contesting the receipt of this income, or its 
amount, beginning in 1998.  

Considering all of the evidence of record, the Board 
concludes that the veteran received additional unreported 
income beginning in 1998.  Clearly, this income was 
countable, and not excludable, under the law.  The veteran's 
annual income was in excess of the maximum amount allowable 
for payment of pension beginning November 1, 1998, and the RO 
properly terminated his pension effective November 1, 1998 
through November 1999.  Further, his annual income thereafter 
decreased to a degree not in excess of the maximum amount 
allowable for payment of pension, and the RO properly reduced 
his pension effective December 1, 1999.  Such actions of the 
RO are in accord with the provisions of 38 C.F.R. § 3.660.  
In calculating the veteran's countable income, the RO had 
considered unreimbursed medical expenses of $1,832 in 1998, 
$2,282 in 1999, $2,967 in 2000, and $600 in 2001, which 
reduce the countable income.  The Board concludes that an 
overpayment of pension benefits exists in the veteran's 
pension account.  

Under the applicable criteria, the law precludes waiver of 
recovery of an overpayment or waiver of collection of any 
indebtedness where any one of the following elements is found 
to exist:  (1) fraud, (2) misrepresentation, or (3) bad 
faith.  38 U.S.C.A. § 5302(c).  In ascertaining whether bad 
faith was involved, it is helpful to turn to the VA manual 
and regulations for guidance to the RO's Committee on 
Waivers.  It is stated:

Bad faith.  This term generally describes 
unfair or deceptive dealing by one who 
seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in 
connection with a debt arising from 
participation in a VA benefits/services 
program exhibits bad faith if such 
conduct, although not undertaken with 
actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, 
with knowledge of the likely 
consequences, and results in a loss to 
the government.  38 C.F.R. § 1.965(b)(2) 
(2005); VA Manual MP-4, Part I, Chapter 
8, § 8B.02 (1993).  

In reviewing the evidence of record, the Board finds that 
there is not convincing evidence to support the conclusion 
that the veteran intended to seek an "unfair advantage" 
with regard to receipt of unearned income beginning in 1998.  
Although there was an obvious underreporting of income that 
caused the overpayment, the evidence does not establish by a 
preponderance that the underreporting of income was done with 
willful intent and with the knowledge that he was improperly 
receiving benefits.  The record shows that the veteran failed 
to report income in his signed EVR in January 1999, as 
requested.  Moreover, he did not thereafter submit any EVRs 
to show his income status, although he did submit annual 
reports of his unreimbursed medical expenses.  One could 
argue that this was not merely a matter of simply forgetting 
to report changes in income, especially as the veteran was 
specifically asked to report the amount of unearned income on 
his 1999 EVR, and he specifically stated that he was not 
receiving any income other than Social Security.  Moreover, 
he was reminded thereafter by the RO of the duty to report 
income changes in February 1999, February 2000, and January 
2001.  

However, the veteran has indicated that he has limited 
education and was unable to read.  He has also stated that he 
believed that the additional unreported income was not income 
for VA pension purposes because it was "earned" prior to 
his award of pension.  As a recipient of VA pension benefits 
the veteran is charged with following the reporting rules 
that accompany the entitlement to such benefits.  
Nonetheless, the Board is not convinced that the veteran in 
this case was, without doubt, aware of the importance of 
reporting all income, even that which was "earned" prior to 
his pension award.  The record shows that he verified receipt 
of the unreported income after the RO informed him of the 
potential overpayment in June 2001, and that he acknowledged 
in February 2002 that monthly income received from sources 
other than Social Security should be reported to the VA.  
Such belated admissions do not necessarily indicate that the 
prior omissions of income were deliberate and premeditated, 
and that he intended to seek an unfair advantage with 
knowledge of the likely circumstances.  One could argue that 
in the face of his assertion of limited education and 
inability to read, he merely did not take the time to learn 
the reporting requirements for receipt of pension benefits 
and considered himself entitled to such benefits as he was no 
longer employed and earning a wage or salary.  

Under the circumstances of this case, the Board finds that 
there is not a preponderance of the evidence to support a 
finding of bad faith on the part of the veteran in the 
creation of the overpayment.  Accordingly, consideration of 
whether waiver of recovery of the overpayment is not 
precluded.  38 U.S.C.A. § 5302(c).

	(CONTINUED ON NEXT PAGE)




ORDER

To the extent that bad faith on the part of the veteran is 
not found and consideration of whether waiver of recovery of 
an overpayment of nonservice-connected improved pension 
benefits is not precluded, the appeal is granted.    


REMAND

The remaining issue to be decided in this case is whether 
waiver of recovery of the overpayment is warranted on the 
basis of equity and good conscience, which the RO has not 
considered.  

A preliminary review of the record indicates that the veteran 
has submitted a report of unreimbursed medical expenses, 
which has included the cost of medication and doctor visits, 
for the years of 1998 through 2000.  Other than what appears 
to be what the veteran paid in Medicare (Part B), or $600, as 
was counted by the RO, there is no record of his unreimbursed 
medical expenses for 2001, which is during the period of the 
overpayment and would be pertinent to determining the proper 
calculation of the overpayment.  Thus, the RO should inquire 
if the veteran had any unreimbursed medical expenses in 2001.  

Furthermore, as noted by the Board in the October 2003 
remand, the veteran was notified in January 2002 that his 
pension overpayment was reduced by $2,506, leaving a balance 
of debt in the amount of $5,501.  The record does not clearly 
show the reason for the reduction (e.g., partial recovery of 
the original debt?).  Moreover, there is a discrepancy in the 
precise amount of the debt.  The RO's Committee on Waivers 
considered $8,043 as the amount of the veteran's pension 
overpayment; however, reduction of the debt by $2,506, as 
indicated by the RO in January 2002, would not result in a 
balance of $5,501, as held by the RO.  

In denying the veteran's waiver request in a February 2002 
decision, the RO's Committee on Waivers determined that the 
act of bad faith on the veteran's part precluded any waiver 
of recovery of the overpayment.  In readjudicating the 
veteran's request for a waiver of recovery of the 
overpayment, the RO should ensure that the veteran has been 
furnished a summary of the law and regulations relevant to 
application of the equity and good conscience standard.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he furnish evidence of any unreimbursed 
medical expenses he paid in 2001.  Once 
obtained, all records should be 
associated with the claims folder.  

2.  The RO should readjudicate the 
veteran's claim for waiver.  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a supplemental 
statement of the case (SSOC) which 
contains a recitation of the evidence and 
applicable laws and regulations insofar 
as claims for waiver of recovery of 
overpayments are concerned, to include 38 
U.S.C.A. § 5302 (West 1991) and 38 C.F.R. 
§ 1.965 (2005), and a discussion of how 
each of the elements in these laws and 
regulations affected the RO's 
determination.  The veteran his 
representative should be given the 
opportunity to respond to the SSOC.  

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


